DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-7 are pending and have been examined in this application. This communication is the first action on the merits. The Information Disclosure Statement (IDS) filed on 12/18/2019 has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A) The term “on progression” in Claim 1, line 7 renders the claim indefinite because it is not clear how it limits the scope of the claim. For the purposes of examination, “on progression” has been construed to be that it extends from the blower outlet toward a vehicle width direction outer side at an angle to the vehicle width direction outer side.

B) The term "near" in claim 5, line 3 is a relative term which renders the claim indefinite.  The term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the 

C) The phrase “substantially L-shape in a vehicle plan view” in Claim 6, lines 3-4 renders the claim indefinite because it is not clear what a vehicle plan view is and it is not clear what the scope of substantially L-shaped in this context is. Especially because the guide member shown in Applicant’s figures does not appear to be L-shaped, but instead curved at an obtuse angle. For the purposes of examination, “substantially L-shape in a vehicle plan view” has been construed to be any shape that is curved.

D) Claims 2-4 & 7 are also rejected due to their dependency on Claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Number 4,439,013 to Hagn.

A) As per Claim 1, Hagn teaches a vehicle instrument panel structure (Hagn: Figure 1) comprising: 
a blower outlet (Hagn: Figure 2, Item 18, between meter and interior member of door blowing air backward) that is provided between a meter section on an instrument panel provided at a front section of a vehicle cabin and an interior member of a vehicle door, and that is capable of blowing an airflow substantially toward a vehicle rear side; and 
a guide member (Hagn: Figures 1-2, Items 16 & 23) that is provided at the vehicle rear side of the blower outlet so as to block the blower outlet from view of an occupant sitting in a vehicle seat provided inside the vehicle cabin, and that extends at an angle toward the vehicle rear side on progression from a location corresponding to the blower outlet toward a vehicle width direction outer side (Hagn: Figure 2, Item 23 extends toward outside and rearward).

B) As per Claim 6, Hagn teaches a decorative panel provided between the meter section on the instrument panel and the interior member of the vehicle door such that the decorative panel is formed in a substantially L-shape in a vehicle plan view by a first side wall and a second side wall serving as the guide member (Hagn: Figure 2, Item 23 with portion of 16 between 23 & 22 forms curved shape as per 112(b) and forms guide member).

C) As per Claim 7, Hagn teaches that a vehicle width direction outer 10side end portion of the guide member is provided at a vehicle front-rear direction position aligned with an external mirror so as to be spaced apart from the interior member (Hagn: Figure 2, item 23 is aligned with Item 14 and spaced from door interior member).


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication Number 2017/0182943 A1 to Hoenninger.

A) As per Claim 1, Hoenninger teaches a vehicle instrument panel structure (Hoenninger: Figure 1) comprising: 
a blower outlet (Hoenninger: best shown in Figure 2, Item 13) that is provided between a meter section on an instrument panel provided at a front section of a vehicle cabin and an interior member of a vehicle door, and that is capable of blowing an airflow substantially toward a vehicle rear side; and 


B) As per Claim 2, Hoenninger teaches that a vehicle cabin inner face of the guide member extends contiguously to the meter section (Hoenninger: Figure 1, Item 2 extends to meter section Item 8).

C) As per Claim 3, Hoenninger teaches that a display device configured to display information toward the vehicle cabin is provided at the guide member (Hoenninger: Figure 1, Item 4 is display).

D) As per Claim 4, Hoenninger teaches that the blower outlet is formed in a slit shape with a length direction following an extension direction of the guide member toward the vehicle width direction outer side (Hoenninger: Figure 2, Item 13 is longer in toward the vehicle width direction than vertical direction).

E) As per Claim 5, Hoenninger teaches that the guide member is formed in a substantially plate shape (Hoenninger: best shown in Figure 3, Item 4 is plate shape); and 
the blower outlet is provided at a position near a vehicle cabin outer face of the guide member (Hoenninger: Figure 3, Item 13 is near outer surface of Item 4).  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Allen R. B. Schult/Examiner, Art Unit 3762